Citation Nr: 0731275	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-31 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1998 to 
April 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  A cervical spine disorder was not manifested in service, 
and objective medical evidence does not establish that the 
veteran is currently diagnosed with a cervical spine 
disorder.

2.  A lower back disorder was not manifested in service, and 
objective medical evidence does not establish that the 
veteran is currently diagnosed with a lower back disability. 


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  A lower back disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 
3.303 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in June 2003.  The 
RO's November 2002 notice letter informed the veteran that he 
could provide evidence to support his claim for service 
connection or location of such evidence and requested that he 
provide any evidence in his possession.  The notice letter 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  Although no such notice was 
provided to the veteran, the Board has concluded that the 
preponderance of the evidence is against the veteran's 
claims. Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned have been 
rendered moot.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Medical records and reports from St. Patrick Hospital and 
Northern Rockies Orthopaedic Specialists, both in Missoula, 
Montana, have also been obtained.  The appellant has not 
identified any additional medical evidence.  He was afforded 
a VA examination in July 2004.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.




Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).




Cervical Spine and Lower Back Disorders

The veteran claims that he suffers from disorders of the 
cervical spine and lower back as a result of being struck by 
a car while on leave from active service.  He asserts that, 
as he is service-connected for disabilities of both knees 
resulting from this incident, he is entitled to service 
connection for disorders of the cervical spine and lower 
back.  

Medical records indicate the veteran complained of back pain 
after he was struck by a vehicle while on leave from service.  
However, emergency room reports indicate there was no 
evidence of back trauma.  Though he consistently sought 
treatment for knee injuries after the accident, there are no 
records of him seeking treatment for a back disorder, and 
there is no evidence the veteran has been diagnosed with a 
disability of the cervical spine or lower back.  The veteran 
was afforded a VA examination in August 2004, during which 
the examiner noted that the veteran suffers from chronic pain 
of both the cervical spine and lower back, but made no 
diagnosis as to any disability. 

The Board notes that the veteran has submitted an opinion by 
Dr. Lee Hogan of the Idaho State University Student Health 
Center.  Dr. Hogan reviewed x-rays of the veteran's back, 
noting a slightly narrow T12-L1 disc space and "fairly good 
size spurs" in the same area, indicating an old injury.  Dr. 
Hogan states these conditions could be related to the 
veteran's automobile accident.  However, Dr. Hogan also 
states that the radiologist read the veteran's back x-ray to 
be completely normal, and did not mention a narrow disc space 
or spurring in the same area. 

In deciding whether there is a current disability, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id; see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).  In this case, the Board finds the radiologist's 
opinion of a normal back x-ray with no mention of spurring or 
a narrow disc space to be more probative than the opinion of 
Dr. Hogan.  A radiologist is trained specifically to read x-
rays, and therefore this opinion should be given more weight 
in considering the evidence.

Thus, the evidence of record demonstrates that the veteran 
only has complaints of pain in the lower back and cervical 
spine.  The Board notes that pain is not, in and of itself, a 
disability for the purposes of service connection.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted), 
appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  To prevail 
on the issue of service connection, there must be medical 
evidence of a current disability.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).

The Board acknowledges that the veteran himself has claimed 
he suffers from a disability of the cervical spine and lower 
back.  However, the Board notes that as a layman, the veteran 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  

In sum, while the Board has considered the veteran's lay 
assertions, they do not outweigh the competent medical 
evidence of record, which indicates that the veteran does not 
have any current disability of the cervical spine or lower 
back. Without a current diagnosis of a disability of the 
cervical spine or lower back, the veteran's claim for service 
connection must be denied.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a lower back disorder 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


